Amended judgment and order reversed on the facts and a new trial granted, with costs to the appellant to abide the event, unless the plaintiff shall, within ten days, stipulate to reduce the verdict of $92,500 to the sum of $75,000, and the verdict of $10,000 for conscious pain and suffering to the sum of $5,000, as of the date of the rendition thereof, in which event the judgment is modified accordingly and, as so modified is, together with the order, affirmed, without costs of these appeals to any party, on the ground that the verdict of the jury is excessive. Amended judgment insofar as it dismissed the complaint as to defendants Koch, and others, affirmed, without costs. All concur. Present — McCurn, P. J., Vaughan, Piper, Wheeler and Van Duser, JJ. [See post, p. 1000.]